Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 1 of 16




        EXHIBIT “1”
                   Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 2 of 16



 TTORNEY OR PARTY U`ATHOUT ATTORNEY (Nama. Slate 8aF nnmt+or, and adtlmss)-                                                     FOR COUR7 USE ONLY
 Mtirini Zttrada (SBN 218235)
 Venardi Zircada ).1,)'
 25 Urincla Way, Sl.iite 250
 Orinda, CA 94563
        TELEPHONENO.: (925) 93']-390()                          r•AxNO.' (925) 93']-39(75
                                                                                                                     F         ~      ~          E         D         -
    :RIOR COURT OF CALIFORNIA, COUNTY OF           SAN FRANCTSCO                                                 Sari Francl,sco County Supartor Court
     eTREETADDRESe: 4()() MCAlllster Stl'eet
     MAILING ADDRESS                                                                                                            OCT 23 2020
    C1iYANDZIPCODE: SRIIFY'ctnolSCO,      CA 94102
                                                                                                                         CLERf ZF T                    OURT
 CASE NAME;
                                                           Woodworlts, Tnc., et al.                             8Y•                       ^~     P
 Corby Kucienrba and ]tobert Knoianiba vs. ~
                                                                                                              16E NUMBER:
      CIVIL CASE COVER SHEET                                        Cornplex Case Designation
F-o-lI Unlimited       []    Limited
                                                               []     Counter         F - 1 Joinder              &
       (Amount               (Amount
       demanded              demanded Is                       Filed with first appearance by defendant
       exceeds $26,000) $25,000 or le                              (Cal. RLlles of Court, rule 3.402)         DEPr.
                                        ttems 1-6 betow must be completed (see instructlons on page            z).
1. Check one box beiow for the case type that best descrlbes this eese:
   Auto Tort                                   Contract                                               Provisionally Complex Civll Litigation
                                                                 Breach of contract/Warranty (06)     (Cal. Rules of Court, rules 3.400-3,403)

  R      Auto (22)
         Uninsured motorist (46)
   OUter PI/PDM/p (Personal InJury/Property
                                                           0

                                                           O
                                                                 Rule 3.740 collecttons (09)
                                                                 Other aolleotions (Og)
                                                                                                            AntitrustlTrade regulation (03)
                                                                                                            ConstruDtion defect (10)
   DamageNVrongful Death) Tort                             Q     Insurance coverage (18)                    Mass tort (40)
   0     Asbestos (04)                                     Q     Other contract (37)                        Seeurities litlgation (28)
   Q     Product Ilability (24)                            Real Property                                    Environmental/roxic tort (30)
   Q        Medioal malpreotice (45)                       Q        Eminent domain/lnverse                  Insurance coverage claims arising from the
   Q    Other PIlPD/WD (23)                                         condemnation (14)                       above listed provislonally complex case
                                                                                                            types (41)
   Non-PI1PDMlD (Other) Tort                        Q               Wrongful eviction (33)
                                                                    Other real property (26)          Enforcement of Judgment
   ~    Business tort/unfair business practice (07) 0
                                                           Uniawfui Detainer                          =    Enforcement of )udgment (20)
    Q       Civil rights (08)       •
    0       Defamation (13)                                ~    Commerciai (31)                       Miscellaneous Civil Complaint
    Q    Fraud (16)                                        ~     Residentlal (32)                     []    RICO (27)
                                                                 Drugs (38)                                 Other complaint (notspeclfled above) (42)
   H=
         Intellectual property (19)
         Professlorral negligence (25)
         Other non-PIIPDNVD tort (35)
                                                           0
                                                           Judlcial Review
                                                           ~     Asset forfeiture (05)
                                                                                                      Miscellaneous Civll Petition
                                                                                                      Q    Partnersl?ip and corporate govemance (21)
    Em loyment                                             0     PetiUon re: arbitration award (11)   Q    Other petition (not spec/tled above) (43)
    ~    Wrongful termination (36)                         Q     Wrlt of mandate (02)
    Q       Other employment (15)                                   Other'udicial review (39)
2. This case                 is    LE is not       complex under rule 3.400 of the Cel'Ifomia Ruies of Court. If the case is complex, mark the
     factors requiring exceptional judicial management
     a.          Large number of separately represented parties                 d. 0     Large number of witnesses
     b.          Extensive motion practice ralsing difficult or novel           e.       Coordination with reiated cti'o~sr(pe~ding ~i~`~1~ter8~mb~ll~~urts
                 Issttes that wiil be time-consuming to resoive                          In other counties, states, o~~o ~ltr`i`e , or i~ ;3federa co rt
     c. ~        Substantial arnount of documentary evidence                    f. ~     Substantial postjudgment ~dtclfu I s~pervi~tn~-r      --,~
                                                                                                                                                                ~
3. Remedies sought (check al1 that appty): a.~✓ monetary                       b.0✓     nonmonetary; deciaratory or injunctive relief                C. ~ ✓ punitive
4. Number of causes of action (specify): Five (5)
S. This case C] is      ~ ✓ is not a class action suit.
6. Ifthere are any known reiated cases, fiie and serve a notice of related case. (You mayiise form CM-015.)
 Date: October 22, 2020
Martin Zurada

   • Plaintiff must fiie this cover sheet with the first paper filed in the action or proceeding (except small ciaims case's or cases tiied
      underthe Probate Code, Family Code, or Welfare and institutions Code). (Cal. Rules of Court, ruie 3.220.) Failtire to ffle may result
     in senctions.
   • File this cover sheet in addition to any cover sheet required by local Court rule.
   • If fhis case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parUes to the action or proceeding.
   • Unless this Is a collections case under ruie 3.740 or a complex case, this cover sheet vvill be used for statistical purposes onlX,ao 11 ar 2
 FortnAdopledforMandatoryUse                                                                                         CalRulasalCourt,rulea2.30.3.Z20,3.Ao0-3A03,3.740;
   Judkiat CoutrcA of Ca11fornla
                                                               CIVILCASECOVERSHEET                                         Cal. Stanaards of Judfcial AdmkNstrafWn, altl. 3.10
   CM-Oitl IRov, July 1, 20071                                                                                                                          nMw aourtlaro.ca gov
                    Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 3 of 16




                    1.   1\4ark L. Venardi (SBN' 173140)
                         Maimn Zurada (SBN 2I8235)
                   2     Mark'1'reenlan (S'BN 293 72 1)
                         VENARDI ZURADA LLP
                   3     25 Orinda Way, Suite 250
~
$
                   4
                         Orinda, Califoriva 94563
                         Teleplione: (925) 937-3900
                         Facsiniile: (925) 937-3905
                                                                                                  FILE
                                                                                                 SanFranclscoCowntySuperlvrCo
                                                                                                                               D
                                                                                                                             urt
~                  5~
                         Attorneys fo.r Plaintiffs                                                          OCT 2 3 20?.0
                    G 'I CORBY KUCIEMBA and
                         ROBERT ICUCIEIvIBA                                                           CLER ' OF TH       OURT
                   7                                                                            8f'                    ,p~—
                                                                                                                        Dopury Gled(
                    ~
                                             SUPERIOR COURT OI+' THE STATE OF CALIFORI+TIA
                    9                                COUNTT' O]F SAN lE'RANCISCO
                                                      UNLIMITED ,TURISDICTION
                   10

                   11
                      CORBY KUCIE1dIBA, ati izidividYial;                    CASENO.: M aom2Q - 587 5 4,.IP
                   12 ROBERT KLICIEMBA, an individunl,
                                                                             COMPLAINT FO'R DAMAGES; DEMAND
    ao             13                            Plaiiatiffs,                b'OR JURI' TRIAL
    ,-1 C'l o ~n
    ¢y~~~          14
                                 V.
                   15
                                                                                         •~r+                           C\ /
                         VICTORY WOODWOIRItS, INC., a Nevada
                   16    Corporation; nnd Does 1-20, inclusive,                                              ft.
                                                                                                                         j`/
                                                                                                                         \
    ~.5•~r: y                                                                            ~                         ~
                                                                                                             ~JJ
    z~ ° Hw 17                                                                                         41

    ~   f`h                                      Dgfen datits.
                   ls

                   19

                   20            Plaintiffs CORBY 1CUCIEMBA and ROB'ERT KUCIEIVIBA atlege as follows:

                   21
                                                                      PARTIES
                   22            1.      PJaintiffs CORBY KUCIENIBA and ROBERT KUCTE'MBA ("Plaintiffs") are and
                   23    were married at the time of the events described in this Complaint.
                   24            2.      Defendant VICTO:RY WOODWORICS, INC. is a Nevada coil)oration with its
                   25    principal place of business located at 340 Kresge Lane, Sparlcs, Nevada. Dei'endant conducts
                   26    business throughout Calitornia, including in San Francisco, California.
                   27            3.      Thc true names or capacities, whether individual, corporate, associate or otherwise,
                   28    of Defendants, DOES I through 20, inclusive, are unlc.no-vvn to Plaintitts who, therefore, sue saud


                          COMPLA'WT rOR DA7VIAGI'S; .D E.NIAN'D FOR Jl'JR1' 'CRIA
                          CAsI. No.:
                 Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 4 of 16

                                         ~
                                         ~.J




                 1.   Defejidants by sucli fict.itious names and will seek leave of Court to amend this Complaint when the I
                 2    sanie have becn ascertaiiied. Plaintiffs are informed ancl believes, and upon such information ancl
                 3    belief, alleges that each Defendant designated herein as a DOE was responsible, negligently or in
                 4    some other actionable manner, ;For the events and happenings referred to lierein which proxiniately
                 5    caused injury to PlaintifEs as hereinaiter alleged. Each rel:erence ui this Complaint to "defendant,"
                 6    "defendants" or a specihcally named defendait refers also to all defenclants sued under fictitious
                 7    names. Plaintiffs are informed and believe, aiid basecl thereoii allege, that at all times hereiii
                 8    mentioned each of the clefendatts was the agent, employee azid servant of each of the reinaining
                 9    clefendaiits, and in doing the things hereinafter alleged was acting within tlie scope of such agency,
                10    employment, and servitude, with the knowledge and consent of each of the defendants. Whenever
                11    tliis Complaint malces reference to "defendaiits" or "defendatits, and each of them," such allegations
                12    shall be deenied to mean the acts of defenc(Znts acting individually, jointly andlor severally.
~ a             13                             SUi3JECT NitATTLR JURISI3ICTION AND V]CNUE
~ C4      o ~
    A. ~2 RM    14               4.     This Court has subject matter jurisdiction and is a proper venue because
                15    Mr. I{uciemba was employed by Defendarrt in San Francisco Cottnty. Furtliei-more, Mr. Kuciemba
N~ U
~       " N
                16    confi-acted COVID-19 on a job site operated by Defendant in San Fraticisco County and thereafter

 ~n
           w 17 infected his wife Nvith COVID-19.
~N
                ls                                         GE•NE)ftA)C. A.LLEGA']CIONS
                19               5.     Severe acute respiratory syndrome coronavirus 2(SARS-CoV-2) is a strain of
                20     coronavirus. This virus is responsible for causing the disease lcnown as COVID-19.
                2'1              6.     COVID-19 is a higlily contagious respiratory illness that spreads between people
                22     through close contact and via respiratory droplets produced froin coughs or sneezes. The virus can
                23     be devastating and even fatal especially for vulnerable populations, e.g. persons who are over 65 or
                24 who liave pre-ex.isting liealth conditions.

                25               7.     After the virus arose in an initial outbrealc in Wuhan, China, it spread rapidly arotuid
                26     the globe in early 2020. 'I.'he World Healtli Organization declared COVTll-19 a pandemic in 1VIarch
                27 2020. ;1s ofthe Fling oi'this coniplaint, it is estimated that COVID-19 has iirFected over 41 million

                28     people and killed at least '1.13 million.

                                                                     -2-
                                       (:UR DAMAGRS; D) MAIVD FOR JURI' TRIAL
                      I GLtir•, No.:
     Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 5 of 16

                             0
                                                                            0



     .1           8.      Beginning in .iVlarch 2020, the Bay Area Counties issued Shelter in Place Orders that
     2 Order prohibited all nonessential travel and required individuals to otherwise a-eniain at tlieir place
     3 of residence in order to limit the spread of COVCD-19.
     4            9.      In the early days of the pandemic, the Centers for Disease Control ("CDC") issued
9
M
_    5 guidance statvig that individuals exposed to people infected with COVID-19 must quarantine at
     6 home for 14 days after tlieir last conta.ct with the infected individual. This guidance is desigiied to
     7 limit the spread of the highly infectious vints.
     8            10.      Over tizne, these various Shelter in Place Orders were relaxed to allow for the safe
     9 reopeniiig of tlie economy. Goveminent agencies at the state, fecleral, and local level also issued
    10 variotis health orders targeted for specific industries. 1Vlost relevant here is San Francisco City and

    11                                                                   . 5, 2020) (the "Health Order").
          Cotinty's Order oi'•the Health Officer No. CI9-07c (Issued LVIa.y
    12            11,     The Health Order requires inclividuals engaged "ui the construction industry to follow
          strict healtli ajid safety guidelines to preveiit the spread of COVID-19. The Health Order required
          that construction sites must "Establish a daily screeiiing protocol for arriving staff to ensure that
          potentially infected staff do not enter the construction site. If: worlcers leave the jobsite and trethtrn
          the same day, establish a cleaning and decontamination protocol prior to enfiy and exit of the
          jobsite." Construction sites were also reduired to "[p]ost the daily screening protocol at all entrances !
    IS    atid exits to the j obsite."
    19            12,     The Health Order also required construction sites to provide iiotices to eniployees
    20 that they sliould "not enter the jobsite if you have a fever, cougli, or otlier COVID-19 symptoms. If

    21    you feel sick, or have been exposed to anyone who is sick, stay a₹ liome."
    22            13.     Besinning on .1VIay 6, 2020 Plaiiififf Robert Kucienaba began working for Defendant
    23    at a constniction jobsite in San Fraiicisco (the "Premises").
    24            14.      In or around July 3, 2020, Defendant traiisferred workers froin a jobsite in Nlotmtain
    25    View, California jobsite operated by Defendant to 1Vli•. K.ucieniba's location.
    26            15.     Defendant traiisferred these workers froni its lvtoimtain View jobsite after workers at
    27 the same location becanie infected ~,xnth COVID-19, Defendant ]cnew or should have knovvn that its

    28    workers at thelvlountain View jobsite were all potentially exposed to COVID-19. Defendant was

                                                                -3-
                                         GES; DL+'MAIVll P'OR J'URY TR[AL
          GnsL No.:
                Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 6 of 16


                                    0
                                                                                  0



               1 also aware of the CDC giiidelinns ancl the Sati Francisco Healtli Order that would have prohibited
                    these potentially infected individuals fi•oin entering the Premises witliout properly quarantining.
                           16.    Instead of cluarantining the individttals from its :Nlountain View jobsite, Defendant
               4 decided to put protits over safety by commingling the A!lountain View workers with workers at the
               5 Premises including Ivlr. Kuciemba. Defendant was well aware of the dangers posed by COVID-19,
               6 including that it was liighly infectious and poteiitially Iethal for older, high-rislc individuals. Despite
               7 this knowledge, Defendant knowingly, recklessly, aiid willftilly failed to follow all health and safety
               8 protocols issued CDC and the .Health Order wlien it permitted potentially iiifected iiidividuals to
               9 enter and re-enter the Prenlises.
               10          17,     One or more o:f these worlcers from the Monntain View jobsite was in fact infected
               11   with COVID-.19. In early Jul,y 2020, Mr. Kucieinba was forced to work in close contact with
               12 workers at the Preniises, who canie from tlie infected Mountain View jobsite, and one or niore of
ao
 o             '13 these workers tlien infected him witli COVID-19.
.arl    oIn
d -9 nM~ 14                18.     Mr, Kucieinba's last day on the job at the Preniises was July 10, 2020. Within the
        ~~
~        ~1 15      next 1-2 days, Mr. Kuci emba and liis wife botli began experienciilg symptoms. Mr. and Mrs.
               16 Kticiemba both tested positYve for COVID-19 on July 16, 2020.

    ~
        E~ w   17          19.     Botli Plaintiffs were tultimately hospitalized zfter they developed respiratory
~IN
               1& 1 symptoins fi•oin COVID-19. IVl'rs. Kuciemba, wlio is 65 and a high rislc indiviclual dtie to her age
               19 and health, developed a severe infection and rernained hospitalized until early August 2020.
               20           20.    The actions of Defendant were a substantial factor in causing Plaintiff'Mrs.
               21   ILuciemba's sevei•e and traumatic injuries resulting from the COV:LD-19 in£ection to Mrs.
               22 Kuciemba,
               23           21.    Def.endant committed various wrongful acts, inclitding without limitation,
               24 Defendant:
               25                  (a) Improperly operated, nianaged, used, maintainecl and controlled the Premises in
               26                       violation of applicable btcilding codes and federal, state atid municipat
               27                       regulations including without limitation OSHA, Cal OSHA and the San
               28                       Francisco Healtlt Order as well as CDC guidelines;


                                        Dr1MAGES; DL+'1VrAND FORJURY 7'R1AL
                    CAsL No.:
                          Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 7 of 16




                          1.                  (b) .Failed to properly screen employees for COVIl7-19 wlio were entering the
                          2                       I'remises;
                          3                   (c) Failed to protect eniployees from COVID-19 symptomatic (or asymptomatic

~                         4                       persons) or potentially infectious persons;
~
~                         5                   (d) Failed to cleanse and sani-tize the wor'kspace at the Pi•emises;
                          6                   (e) Failed to provide personal protective equipmecit;
                          7I                  (f) Failed to impleinent a social distaticing policy;
                          8'                  (g) Failed to otherwise follow the health and safety mandates required lry OSHA,
                          9                       Cal OSHA, and/or the San Francisco Health Order as well as CDC guidelines;
                         10'                  (h) Failed to warn Nlr. Kuciemba, and other persons lawfully on the Preinises
                         11                       property, of the danger presented by the worlcers from the 1Vlountain View job
                         12                       site who were worlcing at the Preinises wlien Defendant knew, or in tlie exercise
    ao
     kn
                         '13                       of reasonable care sliould have known, that the warniris were necessary to
    ~   i     o n
    d.~ ~ M ~            14                        preveiit injwy to Plaintiffs, residelits and/or visitors at the Premises;
            ¢6"'         15                   (i) Failed to make a reasonable inspection of the Premises when Defendant knew, or
                   eq
    ~ ~ q~               16                        in the exercise of reasonable care shoLild have known, that the inspection was
        5S         :,;
    z~~Fw                17                        necessary to prevent irijuiy to Plaintiff,. residents vid/or visitors at the Prernises;
    ~'Cli
                         ls
                                              (j) Allowed the aforementioned premise to remain in a dangerous conditioii, for an
                         19
                                                   unreasonable length of time; and/or
                         20
                                               (lc) Failed to otherMse exercise due care -vvith respect to the matters allegeci in this
                         2*1
                                                   Complaint.
                         22
                                       22.     Mr. Kuciemba is bringing a claim £or Loss of Consortium in this Court arising frorn
                         23
                               injuries to his wife.
                         24
                                                                    FIRST CAUSE OF ACTION
                         25                                                   Negligence
                                                        (Plaintiff 1►7rs. K.uciembZ Agninsl' nll Defendaints)
                         26

                         27            23,     Plaintifl's re-allege and incorporate the allegations set:Forth in paragraphs 1-22 of
                         28    this Complaiirt.

                                                                                  -5-
                               COMPLA7N7' FOR DfiMAG1;S;                      JURY 7'R1.4L
                               CxSF No.:
                   Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 8 of 16


                                          ~




                   1.             24.   De£endant breached the duty of care owed to Plaintiffs when it knov,ringly,
                   2    reciclessly, and will.fiilly acted as set forth in paragraph 21. Defendant exposed Mr. Kuciemba to
                   3    COVID-19 at the jobsi•te and it was foreseeable that Mrs. Kuciemba would also develop COVID-19
                   4    through her hit.sband.
                   5              25.   Defendant's breach of the duty of care to Ms. Kuciennba was the actual aiid
                  6. proximate cause of Plaintiffs' damages alleged herein.
                  7
                                  26,   Defendaiit's actions were inalicious, oppressive, aiid fi-audulent, and Plaintiff Mrs.
                   8
                        Kuciemba is entitled to recover punitive damages
                  91

                  10                                         SECOND CAUSE OF AGTYON
                                                                      Negligence Per Se
                  11                                (Plaintiff 1VL•s. Kuciemba Agninst all Defenclants)
                  12              27,   Plaintiffs re-allege and incoiporate tlie allegations set foilh in paragraphs 1-26 of
                  13 this Complaint.
~~       o in
         F, 055   14              28.   Defendant's actions constittite a violation of San Francisco City and County's Order
      QCK ON      15    of the Health Officer No, C19-07c (lssued May 5, 2020) and all related state, federal, aiid local
~ O 43            16    statutes, regulations, and orders including without limitation OSHA and Cal OSHA. Plaintiff
                  17 Mrs. IGuciemba is in the class of persons protected under such state, federal, and local statutes,
  N
                  18
                         regmlations aiid orders.
                  19              29.   Defenclant's violation of the above laws/regulations/orders was a substantial factor in !
                  20
                         bringing about Plaintiff Mrs. Kuciemba's harm and the loss.               '
                  zl
                                  30.   As a cGrect and proximate result of Defendant's negligent acts and omissions, Mrs.
                  22
                        Kuciemba was injured aiid is entitled to recover compensatory damages in an amou.nt according to
                  23
                         proof.
                  24
                                  31.    Defendant's actions were malicious, oppressive, aiid fi-audulent, and Mis. Kucieraba
                  25
                         is entitled to recover punit.ive clafnages.
                  26
                  27
                  28


                                                                       FOR J'ITRY TRIAL
                        I CAsE No.:
                    Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 9 of 16




                    .1                                         TIFIIRD CAUSE O'1F ACTION
                    2
                                                              Negligence — Pt•einises 1Liability
                                                    (Plaintiff'Mrs. Kuciembn Against All Defeiidants)
                    3
                                  32.     PIaintiffs re-allege aiid iiicorporate the allegations set forth in paragraphs 1-31 of
                    4
~                         this Coinplaint.
~
a                   5
                                  33,     Defenclant, as owners and/or operator of the Preinises, by and througli their agents,
                    6
                          servants, and/or employees, as the persons responsible f:or the maintenaiice of the Premises, acted
                    7
                          with less than reasonable care and comrnitted one or niore of the following careless and negligent
                    8
                          acts and/or oniissioris as described in paragraph 21.
                    9
                                  34.     The clangerous condition oll property owned or controlled by Defendants was the
                   10
                          actual and proximate cause of the injuries alleged herein.
                   11
                                                             FOURT.Fi CAUSE OF ACTION -
                   12      Ptiblic Nuisance — Q,.ssisting in the Ct-ention of Substlntial and Unreasonable >>;Iarm to Public
                            He,iltli ;tnd Safet,y that Affects an Entire Commuiaity or Consiclerable Number of Persons
    a              13
        o                                      [Cal. Civil Code §§ 3479, 3480, 3491, 3493; C.C.P. § 731.]
    d ~'~rn"FN                                     (Plaintiff'A'Irs. Kuciembst Against All Defetid:uits)
                   14 '

                   15             35.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1-34 of
              o
            ~ ;f   16     this Complaint.
    z~OHw
     ~    17                      36.     California Civil Code§ 3479 defines "nuisaiice" as "[a]nything whicli is injurious to
                   18     health, ... or is indecent or offensive to the senses, ... so as to interfere with the comfortable
                   19     enjoyment of lif.e or property."
                   20             37.     California Civil Code § 3480 defines "public nuisance" as any nuisance that "affects
                   21 I at the same time an entire commuwiity or neigliborhood, or any considerable nuinber of persons,

                   22 although the extent of thc atinoyance or daniage inflicted upon individuals may be unequal."

                   23             38.     To constitute a"public nuisance," the offense against, or iiiterference wi.th the
                   24     exercise of rights conirnon to the publ ic rnust• be substantial aiid Luireasonable, People ex r•el. Gplla
                   2,5    ti~ fl ctlrta (1997) 1.4 Cal.4'1' 1090, 1102, 1105,    ,
                   26             39.        The acts and omissions ofDefendant alleged hereiii, which caused a considerable
                   27 number of persons to suffer increasecl exposures and risl:s of exposures to the COVTD-19 vii1is at

                   28     Defendant's worl<places (includinb the Premises), including but not liniited to Defendaiit's worlcers,

                                                                                -7-
                          COMPLAIIV'1' F'OR.UAMAGFS; DLMAND FOR                 Tr    IAL
                          CAsi-, No.:
                    Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 10 of 16


                                           fo




                     .1 i and otlier persons with whom those worlcers come into contact witli both at Defendatit's worltplaces I

                     2   (including the .I'remises) and outside of Defendant's workplaces (iiicluding Atirs. Kuciemba).
                     3   De.f:endant substantially and i.uireasonably created, and substantially assisted in the creation of, a

9
                     4   grave risk to public health mid safet•y, wid wrongfully aiid unduiy interfered v,fith 1VIrs. Kuciemba's
~
~                    5   conifortable enjoyment o'Ftheir lives and property. See Cotinty of Srtrita Clara i~ -4ticrlalic Riclf elci
                     6   Co. (2006) 137 Ca1.App.4`h 292, 305-06.
                     7            40,    The acts and omissioiis of Defendant alleged herein substaiitially and unreasonably
                     s created or assisted in the creation ofthe spread aiid transmission of grave, life-threatening disease

                     9I and ijifihetioil, tlie rislc of spread and transniission ofgrave, Iife-tlireateiiing clisease aiid infection
                    101 disease or infectiori, and the actual and real fear and anxiety of the spread and transmission of
                    11 grave, life-threatening disease and in£ection, all of which constitutes an actionable public nuisance.
                    12   See,   e.g.. Restatement (Secoiid) of Toi-ts § 821B R cmt. G("[T]he tlireat of communication of
    ao              13 sinallpox to a siiigle persoii may be enougli to constitute a public nuisance because of the possibility
    a    11 M O O
                R   14 of an epidemic; and a fire a hazarcl to one adjoiniiig laiidoNvner may be a public nuisaiice because of

                    15   the dangerof, a conflagration.");.13irke v. Oalcivoor.l Wof7clwide (2009)169 Ca1.App.4"' 1540, 1546
    N3U nrn
                    16   (secondhand smoke in condorriinium compleY); Cnunty ofSanta Clalcr v. Allantfc Richficic:l Co.

        ~N
               w 17 (2006) ].37 Cal.App.0' 292, 306,
                    18            41.    The public nuisance caused by Defendant as alleged herein lias causecl ancl will
                    19 continue to cause special injury to Mrs. Kuciemba within the rneaning of Civil Code S 3493, clue to
                    20 tlie infection M'rs. ICuciemba personally suffered, the risk of exposures she faced, and the increased
                    21   anaiety and f:ear caused by her pre-existing inedical condition and her need to separate herself
                    22 fromclose family members to minimize the iisk offtirther community spread, Those harms are
                    23 dif.ferent from the types of harms suf..Fered by meinbers of the general public who did iiot worlc or
                    24 I I have direct co.ntact vvith employees who worl:ed at the Premises.
                    25             42.    California Cocle of Civil Procedure § 731 and California Civil Code § 3491, 3493,
                    26 I I and 3495 authorize Nlrs. Kuciemba to bring this action for injunctive, eduitable abatements, and
                    37 damages relief Prom Def'endant.
                    29

                                                                              -g -
                          COMPLAINT rOR .D A MA C ES; .D EMA ND FO R JUI2Y T!t1.4 L
                          CAsr: No.:
    Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 11 of 16


                               11

     1.            43.        Defendant's failure to comply with healtli and safety standard in its workplace,
     ~     including the Preniises, has caused, and is reasonably certain to cause, co.mnninity spread of the
     3     COVTD-19 inf.ection. Such community spread has not been, and will not be, limited to tlie physicaI

a
     4     location oi'Defendant's workplaces only, or to the workers at the workplaces only (including -tlie
~
~    5     Premises), as infected works and other persons present at Defendant's workplaces (including the
     6     Preinises) laave interacted with their fvnily members, co-residents neighbors, and others with whom
     7     they must iiecessarily interact as they uiidertalce essential daily activities such as sliopping, doctor's
     8     visits, ancl childcare.
     9             44.        Tliis conimunity spread has resulted in increased disease and will coiitinue to result
    10 I in increased disease.
    11 I           45.     Dei:endant's conduct as alleged lierein unreasonably interferes with the comnion
    12 public r.ight to public health aiid safety.

                ' 46.      De£endant's clecision to operate its worlcplaces (uicluding the Premises) without
           ensuring niiiiimuui basic health ancl safety standards, includiiig by ineeting the OSHA, Cal Osha,
           the IIealth Order, and/or CDC regulations, guidelines, and other niininitun public health staiidards
           necessary to stop or substantial ly reduce the spread of COVID-19, is reasonably certain to cause
           further spread of COVID-19 infection and tlie reasonable and severe fear of the further spread o.f.
    18 COVID-19 to Plaintiffs and other members of the conuiiunity.
    19             47.         Administrative and govemmental remedies have proven inadequate to protect Nlrs.
    20 Kuciemba from the hanns iilleged in this coniplaint and the wrongful conduc₹ by Defendwit alleged
    21     in this complaint. OSTIA and Cal/OSHA, the principal government agencies t•aslced with ensuring
    22 workplace safety, have deprioritized inspections an enforcement at non-medical wor(cplaces. The
    23 CDC, while able to issue recommendations, does not have or exercise independent enforcement
    24 authority against businesses that fail to follow those reconimendations.
    25             48.        The risk of injui:v faced by 1\9rs. Kuciemba outweighs tlie cost of the reasonable
    26 measures included in ivl.rs. Kuciemba's proposed injunction.
    27             49.        Defendant and each of thern are substantial contributors to the piiblic nuisance
    28 I I alleged lierein.

                                                               -9-
           C01VIPLAIN'r 1'OR DAfl9AGRS; D'L+"INiAND P'OR JURY TRIAL
           C,%ss No.:
                       Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 12 of 16


                                             0
                                                                           1          ,    0




                       1           50.     De£endant's past aiid ongoing conduct is a direct and proximate cause of Mrs.
                       2 ICuciemba's injuries and threatened injuries.
                       3           51.     Defendatit knew and should have known that their conduct as alleged lierein would
a                      4 be the direct and proximate cause of the injuries alleged herein to 1VIrs. Kuciemba .
~
                       5           52.     Defendant's coitduct as alleged herein constitutes a substantial and unreasonable
                       6 interference witli aid obstruction of public rights and propetty, including the public rights to health,
                       7 safety and welfare of.Mrs. Kuciemba and members of the pnblic, and those who conie in contact
                       8 with thein, whose safety and lives are at risk due to Defendant's failure to adopt an implement
                       ~ proper procedures for protecting workers, customers, and other froin exposure to the COVID-19
                      101 vinis.
                    • '11          53.     Defendant has committed and continue to coinmit the acts alleged herein knowingly
                      12' and willfully.
    ao                13           54.     As aproximate result of Defendant's unlawful actions and omissions,
    r~ C-3 M I=> ~1
               R,     14 1Vfi-s. Kuciemba has been damaged in an amount according to proof of trial.
      r•d~CR
      SU~r"           1.5          55.     In addition to declaratory relief, injtuictive relief, and daniages as alleged lherein,
                      16 Mrs. Kuciemba is entitled to interest, penalties, attorneys' fees and expenses pursuant to CCP 5
           0
       ~
       ~       Nw 17 1021.5, and costs of suit.
                      18
                      19                                       FIFTH C'AUSE OF ACTION
                                                                   Loss of Consoi•tium
                      20                            (P1lintiff Mr. Kuciemba Ag<tinst Ali Defendants)
                      21           56.     Plaintiffs re-allege and incoiporate the allegations,set fortli in paragraphs 1-55 of

                      22 this Complaint.
                      23           57.     Mr. Kuciemba aiid AIrs. Kuciemba were niarried at all relevant times.

                      24           58.     Prioi- to July 2020,1V1i-s. Kuciemba was able to and did perform her duties as a vvife.
                      25           59.     As a direct and proximate result of the conduct, acts, and/or omissions of defendaiits,
                      26 and each of them, as set forth herein above,lVlrs. Kuciemba has been unable to peiform the
                      27 necessary duties of a husband including but not limited to the work and services usuall,y perf:ormed
                      28 in the care, maintenance and management of the fami ly home, and he will be unable to perform

                                                                               -10-
                              CO'i49'PLA'1NTFOR DAMAGCS; DFMAND TOR JURY 7'RIA
                            I C,%.sr No.:
                       Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 13 of 16


                                            4p,




                        1 such v+rorl:, services and dttties in the future. By reasoii thereof, Mr, Kuciemba has been deprived
                        2 and urill be deprived of the love, companionship, cotnfoit, care, assistance, protection, affectioii,
                        3 society, moral support, and the loss of enjoyment o.f, sexual relations.
                        4          60.    Plaintiffs resei•ve the right to prove the amount of damages at trial. The amouiit of
a
~
                        5 compensatory damages souglht will be in excess of the amount sufficient to establish jurisdiction.
                        6
                        7                                           PRAYER FOR RELYEr
                        8          WHEREFORE, Plaintiffs pray that judgment be entered against Defendants follows:
                       91          1.     For general and compensatory clainages, including damages for paiii and suffering,
                       10                 loss of enjoyment of life, lost wages, loss of consortium, lost earning capacity and
                       11                 emotional distress dainages, in excess of the amount sufticient to establish
                       12                 jurisdiction according to proof at trial;
    ~0                 13          2.     For punitive damages against Defendants;
    ~ N        p iPt
          G"       5', 14          3.     For attorneys' fees aiid costs pursuaiit to CCP § 1021.5;
                       15,         4.     For injunctive relief.;
               ~
      q
                   v   16          5.     For prejudgment interest on all amowits claimed;
          O    Hw 17               6.     For costs of suit; and
    ~ N
                       18          7.     For such other and further relief as the Court may deem just atid proper.
                       19
                                   Date:October 22,12020                                  VBNARDI ZURADA LLP
                       20
                       21
                       22
                       23                                                                 Martin Zurada
                                                                                          Attonieys for PlaintifP
                       24                                                                 CORBY KUCIEMBA and
                       25                                                                 ROBERT KUCIEIvIl3A

                       26
                       27
                       28

                                                                             -1I-
                             COMPLAllVT f'OR.Dt1MAGLS; DEMAND 1i'OR          2Y T]    L
                             Ctsr. No.:
           Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 14 of 16




            71
            811
            a
           10l

           Ill

           12II
ao         13
        a 14
 ~• U o: 15
N~ 4NN~r
         16

 ~     H w 17
 cl,
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                  Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 15 of 16


                                                 •
                                                                                                            Cl
                                                                                                                            FOR COURT USE ONLY
                                           u$UMMON$                                                                     (SOLO PARA USO DE !A CORTE)
                                      (CITAClON JUDICIAL)
NOTICE TO DEFENDANT:
(AV1S0 AL DEMANDADO):
Victoiy Woodwor.lts, ulc., a Nevada Corporation; a>id Does 1-20,
inclusive
YOU ARE BEIN(3 SUED BY PLAINTIFF:
(LO ESTid DEMANDANDO EL DEMANDANTE):
Corby ILuciemba, an individual; Robert Kuciemba, an individual

                                                 may decide against you without your being heard uniess you respond                                 the
    beiow.
      You have 30 CALENDAR DAYS afterthis summons and legal papers are served on you to file a written response at thls court and have a copy
    served on the piaintiff. A letter or phone cail will not protect you. Your written response must be in proper legal form if you want the court to hear your
    case. There may be a court form that you can use foryour I'esponse. You oan tind these court forms and more information at the Cetifornia Courts
    Cniino Self-Help Center (www.courtinfo,ce.gov/selfhelp), your oounty law library, or lhe courthouse nearest you. If you cannot pay the fiiing fee, as[c
    the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defauit, and your wages, money, and property
    nlay be taken without furtherwarning from the oourt.
       There are other legal requtrements. You may want to cali an aftomey right away. If you do not know an attorney, you may want to call an attomey
    referrai service. if you oannot afford an attorney, you may be eiiglble for free legal servlces from a nonprofit legal services progrem. You can locate
    these nonproAt groups at the California Legal Services Web site (www.lawhe/pcalffomia.org), the California Courts Online Seif-Help Center
    (www,courtlnfo.ce.gov/selthelp), or by contacting your iocal court or county bar assoctation. NOTE: The court has a statutory iien for walved fees and
    costs on any settlenlent or arbitration award of $10,000 or more In a civil case. The court's lien tnust be paid before the court wili dismiss the case.
    IAVIS01 Lo han derrtandedo. SI no responde dentro de 30 dfas, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informacic5n a
    contlnuact6n.
      Tiene 30 DIAS DE CALENDARtO despu6s de que le entreguen esta clteci6n y pape/es legales para presentat' una respuesta por escrito en esta
    corte y liacerqus se entregue una copla al demandante. Una carta o una liatnada teletbnlca no lo protegen. Su respuesta por escri(o tierte que estar
    en formato legal correcto s/ desea que procesen su caso en !a corte, Es posible que haye un formu/erio que usted pueda usar para su respuesta.
    Puade encontrar estos forrrtufarlos dela corte y mAs Informaci6n en el Centro de Ayuda de 1as Cortes de California olvwvr.suoorte.ca,gov), en la
    bJbiloteca de I'eyes de su condado o en la corte que le quede mbs oerce. Si no puede pagar la cuota de presentaci6n, pida al secreterio de fa corte
    que le d3 un fonnulario de exenctdn de pago de cuotas. Sl no presenta su respuesta a (iampo, puede peider el caso par inaumplimiento y la corte le
    podra qultar su sueldo, dinero y blenes slrt m6s advertenc/e.
      Nay otros requisitos legales. Es recomendab/e que iteme a un abogado Inmedlatamente. SI no conoce a un abogado, puede llamar a un servicio de
    remisl6n a abogados. Sino puede pagar a un abogado, es posible que cump/a conlos requisltos para obterTer servicios legales gratultos de un
    programa de servlcios legales sin fines de lucro. Puede encontrar estos grupos s1n fines de luct'o en el sitio web de Callfomia Lega/ Services,
    (www.lawhelpcallfomla.org), en el Centro de Ayuda de /as Cortes de California, (www.sucotte.ca,gov) o pon/bndose en contacto con la corte o el
    eolegio de abogados locales. AVISO: Por ley, fa corte tlene derecho a rec/emar las cuotas y los costos exerttas por lmponer un gravamen sobre
    cualquterrecuperecidn de $10,000 6 m6s de va/orrecibido mediente un acuerdo o una aoncesl6n de arbitraJe en un caso de derecho clvil. Tiene que
    pagar el gravamen de la corte antes de que la corte puede desechar el caso.                             ^rr      — #I e% — 1:~~
                                                                                                            CASf.~NONRiFR:      cv.        ~' +a ~        ~+'
The name and eddress ofthe court is: SUPERIOR COURT                                                         (nrumeiouetaaso):
(El nombre y direccl6n de la corte es):
Cotuity of Sttn Franoisco
400 McAll ister Street
 San Frnnoisco CA 94102
The name, adclress, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, ia dlrecci6n y el ntitnero de teldfono del abogado del detnandante, o del dernandante que no tiene abogado, es):
 Martin Zurada (SBN 213235)                                (925) 937-3900
 Vennrdi 7urada LLP, 25 Oi'inda Way, Suite 250, Orinda, (:A 94563
                                                                                                                                                                        uty
DATE: NQV ®
(Feche)                   4 2020                                CLERK ©F T~r~~T'                                                                                 (Adpunto)
(Forproof of service ofthis summons, use Proof of Service of Summons (foim POS-010).)
(Para prueba de entrega de esta citati6n use ei formutario Proof of Service of Summons, (POS-0 0)).
                                NOTICE TO THE PERSON SERVED: You are served
 ISEALI
                               1.         as an individual defendant.
                               2. Q       as the person sued under the fictitious name of (specify):' I `t ,w, ot?
                                                                                                                       I     \                  ~
                                                                                                                                            i                   , r~\
                                          3, ~~t/
                                             ,    on behaif of (specify): ~/G/'~iC~ !~ DOOGd

                                             Llnder: L12 CCP 416,10 (corporation)                                      CCP 416.60 (minor)
                                                     0   CCP 416.20 (defunetcorporation)                               CCP 416.70 (conservatee)
                                                     ~   CCP 416.40 (associaiion or partnership)                       CCP 416.90 (authorized person)
I                                     I               =      other (specify):
                                          4. 0       by personal deiivery on (date):
                                                                                                                                                                   Pnae I or 1
    Fvrm ndopted tot Mandatory Use,                                      SU M M ONS                                                   Code or CN11 Pror,eAure §§ 41z2o, 4w
      JudKlol Councfl of Caldornla                                                                                                                      wtay.courtbtfo.ca.gov
     5Uh4-1o0 Itiev, July 1, 20001
          Case 3:20-cv-09355-MMC Document 1-1 Filed 12/28/20 Page 16 of 16
CASE NUMBER: CGC-20-587507 CORBY KUCIEMBA ETAL VS. VICTORY WOODWORKS, IN
                                    IVOTICE TO PLAINTIFF

A Case Management Conference is set for:

                DATE:       MAR-24-2021
                TIME:       10:30AM
                PLACE:      Department 610
                            400 McAllister Street
                            San Francisco, CA 94102-3680
AII parties must appear and comply with Local Rule 3.

CRC 3.725 requires the filing and service of a case management statement form CM-110
no later than 15 days before the case management conference. However, it would facilitate
the issuance of a case management order without an appearance at the case
management conference if the case management statement is filed and served twenty-five
days before the case management conference.

Plaintiff must serve a copy of this notice upon each party to this action with the summons and
complaint. Proof of service subsequently filed with this court shall so state. This case is
eligible for electronic filing and service per Local Rule 2.11. For more information,
please visit the Court's website at www.sfsuperiorcourt.org under Online Services.
[DEFENDANTS: Attending the Case Management Conference does not take the place
of filing a written response to the complaint. You must file a written response with the
court within the time limit required by law. See Summons.]

                ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

 IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL CASE SHOULD PARTICIPATE IN
 MEDIATION, ARBITRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE, OR
 OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL.


  (SEE LOCAL RULE 4)


PlaintifP must serve a copy of the Alternative Dispute Resolution (ADR) Information Package
on each defendant along with the complaint. (CRC 3.221.) The ADR package may be
accessed at www.sfsuperiorcourt.org/divisions/civil/dispute-resolution or you may request a
paper copy from the filing clerk. AII counsel must discuss ADR with clients and opposing
counsel and provide clients with a copy of the ADR Information Package prior to filing
the Case Management Statement.
Superior Court Alternative Dispute Resolution Administrator
400 McAllister Street, Room 103-A
San Francisco, CA 94102
(415) 551-3869


See Local Rules 3.3, 6.0 C and 10 B re stipulation to judge pro tem.
